Exhibit 10.32

No Deferral

 

   WYETH    RESTRICTED STOCK GRANT AGREEMENT    UNDER 1994 RESTRICTED STOCK   
   PLAN FOR NON-EMPLOYEE DIRECTORS       DATED: [            , 2007]      
NUMBER OF SHARES OF RESTRICTED       STOCK: 800   

Under the terms and conditions of this Agreement and of the 1994 Restricted
Stock Plan for Non-Employee Directors of Wyeth (“Plan”), a copy of which has
been delivered to you and is made a part hereof, the Company hereby grants to
the Director named above the number of shares of Restricted Stock specified
above. Except as provided herein, the terms used in this Agreement shall have
the same meanings as in the Plan.

1. Rights of Stockholder. During the Restricted Period, subject to the
restrictions of this Agreement and the Plan, you shall have all rights and
privileges of a stockholder of the Company with respect to the Restricted Stock
including the right to vote such stock and to receive dividends paid thereon.

2. Non-Transferable. A stock certificate representing the number of shares of
Restricted Stock granted hereby shall be registered in your name but shall be
held in custody by the Company for your account. You shall not be entitled to
delivery of the certificate until the first business day of the month following
the expiration of the Restricted Period and, during the Restricted Period, you
may not sell, transfer, assign, pledge, or otherwise encumber or dispose of the
Restricted Stock.

3. Removal of Restrictions. The restrictions set forth in this Agreement shall
lapse on completion of at least (5) five years of service from the date of the
initial grant to you of Restricted Stock under the Plan or the events specified
in Sections 4 (b)(ii) and 4(b)(iii) of the Plan, whichever occurs first.

4. Payment of Restricted Stock. Subject to the provisions of the Plan, at the
end of the Restricted Period, a stock certificate for the number of shares of
Restricted Stock with respect to which the restrictions have lapsed shall be
delivered to you, free of all such restrictions, subject to any applicable
withholding requirements.

5. Miscellaneous. This Agreement may not be amended except in writing and
neither the existence of the Plan nor this grant shall create any obligation on
the part of the Board to nominate any Director for re-election by the Company’s
stockholders, nor confer upon any Director the right to remain a member of the
Board of Directors. In the event of a conflict between this Agreement and the
Plan, the Plan shall govern.

6. Compliance With Applicable Law. This Agreement shall be governed by the laws
of the State of Delaware and in accordance with such federal laws as may be
applicable. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be delivered any certificates evidencing shares to
be delivered pursuant to this grant, unless and until the Company is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations or requirements of any governmental
authority or national securities exchange. The Company shall in no event be
obliged to register any securities pursuant to the Securities Act of 1933 (as
now in effect or as hereafter amended) or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such law
or regulation.

 

    WYETH     By:  

 

Accepted and agreed to:      

 

     

 

Name (please print)       Social Security Number

 

     

 

Signature       Date of Birth